DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Examiner notes the amendment filed 08 JUN 2022.  The amendment will not be entered after final for the following reasons:
The proposed amendments raise new issues that would require further search and/or consideration (the amendments to Claim 14 change the scope of every claim in the application, and at least one amendment is new to the claims; further consideration is required to determine the ramifications of the combination of amendments on the dependent claims).
The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Response to Arguments
As the amendment is not being entered after final, arguments based on the amendment being entered have been considered but are presently moot.  The crux of the arguments is that the claims as amended newly require that the oxide layer deposition occurs at the claimed second temperature (Page 6).  This new limitation affects all claims and requires further search and consideration beyond the scope of the AFCP program and beyond the scope of pre-pilot practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712